DETAILED ACTION
Claims 1-7 are presented for examination.
The instant application is a divisional of 15/226626, allowed as U.S. Patent 1,0615,415.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
Regarding claim 1, from which claims 2-5 depend and claims 6-7 incorporate by reference, the limitations “spherical natural graphite” and “without a pitch coating” in “the highly crystalline natural graphite is heat-treated, surface oxidized spherical natural graphite without a pitch coating” are severably unclear whether said “spherical natural graphite” and “without a pitch coating” severably refer to (1) a starting material that is “heat-treated, surface oxidized” to result in “the highly crystalline natural graphite” or (2) further defines the final natural graphite product that is “highly crystalline natural graphite.”
For purposes of examination, said limitations are interpreted as provided infra.
Regarding claim 6, from which claim 7 depends, the omitted structural cooperative relationships are how the “current collector” relates with the negative or positive electrode. Likewise, each of the claimed components are not defined as to how they are structurally related to one another.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed negative electrode active material of claim 1,
specifically the carbon-based active material that is a combination of a highly crystalline natural graphite with an artificial graphite,
(1)	wherein said highly crystalline natural graphite is formed by heat-treating and surface oxidized, without a pitch coating, to form said highly crystalline natural graphite that is spherical, see also instant specification, at e.g. ¶¶ 0043 and 90-91; and,
(2)	wherein the carbon-based active material—as a combination of said graphite—has the claimed peak intensity ratio property, wherein the ratio of a peak intensity of the (101) rhombohedral crystal grain to peak intensity of the (101) hexagonal crystal grain is 0.3 to 0.4, see also instant specification, at e.g. ¶¶ 0006-08, 30-33, and 114-115.
The closest timely art of record are Yasukawa et al (US 2006/0172201) and Shi et al (US 5700298).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723